DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 8 and 20 objected to because of the following informalities:  The term “at least one” already include the possibility of “and/or”.  Hence, the additional “and/or” would make the limitation confusing as to how the limitation should be interpreted. Applicant should amend to “at least one of” A “and” B as such. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 7, 8, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Edan Instrument, Inc. (EdanUSA U50 Diagnostic Ultrasound System User Manual, Version 1.2, P/N: 01.54.455436-12, Release Date: August 2012, hereinafter Edan ‘2012). 
Although Edan ‘2012 fails to explicitly teach “at least one processor of an ultrasounds system,” it would have been inherently and/or obvious that any conventional ultrasound system will have at least one processor in order to perform the all necessary functions of ultrasound system taught in Edan ‘2012. 
In re claims 1 and 16, Edan ‘2012 teaches a method comprising: presenting, by at least one processor of an ultrasound system, a plurality of selectable clinical objects at a display system (fig. 5-11, page 45), each of the plurality of selectable clinical objects associated with a color flow Doppler profile (Color, PDI in Fig. 5-11, page 54, Table 5-6) and a pulsed wave Doppler profile (Fig. 5-11, PW, page 40), each of the color flow Doppler profile and the pulsed wave Doppler profile comprising imaging parameters for the associated one of the plurality of selectable clinical objects (fig. 5-11, page 45, pages 52-56); receiving, by the at least one processor, a selection of one of the plurality of selectable clinical objects (fig. 5-11, page 45); retrieving, by the at least one processor, the color flow Doppler profile and the pulsed wave Doppler profile associated with the selected one of the plurality of selectable clinical objects (fig. 5-11, page 45); acquiring, by the ultrasound system, and presenting, at the display system, color flow Doppler ultrasound data based on the imaging parameters of the retrieved color flow Doppler profile (fig. 5-11, page 45); initiating, by the at least one processor, a pulsed wave Doppler imaging mode (fig. 5-11, page 45, page 59, loading existing preset data, page 183, “Presets”); and acquiring, by the ultrasound system, and presenting, at the display system, pulsed wave Doppler ultrasound data based on the imaging parameters of the retrieved pulsed wave Doppler profile (pages 41-43, 59, 84). 
In re claims 2 and 17, Edan ‘2012 teaches comprising receiving, by the at least one processor, patient information comprising a gestational age of a fetus, wherein the color flow Doppler profile and the pulsed wave Doppler profile are retrieved based in part on the gestational age of the fetus (page 50, Note that “Obstetric” is related to fetus scanning, and note that any exam mode, application can be “added.” See fig. 5-16, page 51. User can name Exam any names. See Page 55-58. And these can be again loaded. See page 59. And furthermore, an obstetric scan will include a gestational age of a fetus. Note page 52 has GS, BPD, CRL, EFW, etc. Page 120. These all include a gestational age of a fetus. See 275-291. Pages 52, 88, 111, 117, 118, 120-121, 123-126, 275-291). 
In re claims 4 and 19, Edan ‘2012 teaches initiating, by the at least one processor, a B-mode ultrasound imaging mode (pages 32, 37, note that B mode can be selected anytime, and that B mode can be made first before B+PW mode, see No. 10) prior to presenting the plurality of selectable clinical objects at the display system (note that user must Press “Preset” in order for the system to display the present menu, fig. 5-12, page 46); and switching, by the at least one processor, to a color flow Doppler imaging mode after receiving the selection of the one of the plurality of selectable clinical objects (page 45, and it would haven obvious to try to choose the required color flow Doppler image mode after selecting the presets in order to use the known presets for the specific application at hand during Doppler imaging). 
In re claim 5, Edan ‘2012 fails to explicitly teach wherein the plurality of selectable clinical objects comprises a plurality of: a uterine artery, a middle cerebral artery, an umbilical artery, a ductus venosis, and an aorta. 
But Edan ‘2012 teaches various selectable clinical objects (pages 49 50, 88, 121, 157, 180) that include Peri. Artery, which can be rename and add new Exam Mode based on User’s choice (pages 58-59). 
Hence, it would have been obvious as a standard operating procedure or obvious to try provide the plurality of: a uterine artery, a middle cerebral artery, an umbilical artery, a ductus venosis, and an aorta in order for quick scan and quick studies with default settings of the similar clinical objects in the future. Furthermore, Applicant has failed to specifically explain any significant advantages of having these selectable clinical objects. 
In re claims 7 and 20, Edan ‘2012 teaches comprising: receiving, by the at least one processor, a freeze input; and automatically performing, by the at least one processor, and presenting, at the display system, at least one measurement of the color flow Doppler ultrasound data and/or the pulsed wave Doppler ultrasound data (page 29, 35, 87). 
In re claim 8, Edan ‘2012 teaches wherein the at least one measurement comprises: a peak systolic velocity (PS) measurement, an end-diastolic velocity (ED) measurement, a min-diastolic velocity (MD) measurement, a ratio (S/D) of peak systolic velocity to end-diastolic velocity (PS/ED) measurement, a pulsatility index (PI) measurement, a resistivity index (RI) measurement, and/or a time averaged maximum velocity (TA.sub.MAX) measurement (page 87). 

Claims 3, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edan ‘2012 in view of Toshiba (Operation Manual For Diagnostic Ultrasound System Aplio 500 Model TUS-A500, No. 2B77-004EN*M, 2014, hereinafter Toshiba ‘2014).
In re claims 3 and 18, Edan ‘2012 fails to teach wherein the pulsed wave Doppler imaging mode is initiated in response to receiving a placement of a gate in the color flow Doppler ultrasound data. 
Toshiba ‘2014 teaches wherein the pulsed wave Doppler imaging mode is initiated in response to receiving a placement of a gate in the color flow Doppler ultrasound data (page 43/232, <10>; 93/232, <1>, 140/232; <9>, <10>). 
In re claim 6, Edan ‘2012 teaches wherein the imaging parameters of the color flow Doppler profile and the pulsed wave Doppler profile each comprises a plurality of: a pulse repetition frequency (PRF), a frequency, a wall motion filter setting, a baseline, a gain, [and a gate size] (pages 68-69). 
Edan ‘2012 fails to teach a gate size. 
Toshiba ‘2014 teaches a preset with a gate size option (page 129/232, 132/232, 140/232).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Edan ‘2012 to include the features of Toshiba ‘2014 in order to provide various default examination parameter for a specific target organ for easy initial examination. 


Response to Arguments
Applicant's arguments filed on March 14, 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s argument on page 9, Applicant still failed to show why there is NO serious burden to search and examine all claims. Applicant has failed to specifically point out the reasons on which he or she bases his or her conclusions that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR  § 1.111.

In response to Applicant’s argument that “by definition, a generic or genus claim not subject to an election of species requirements,” the Examiner disagrees. Where is this definition from? 806.04(e) merely cites “claims are definitions or descriptions of inventions.”  Claim 8 is NOT a generic claim. Claim 8 recites ONE generic limitation, “one measurement” that includes a list of specie limitations. 

In response to Applicant’s argument that “claim 7 does not recite ‘at least one measurement of at least one of the color flow Doppler ultrasound data and/or the pulsed wave doppler ultrasound data,” Applicant has construed claim 7 and claim 20 as: … automatically performing and presenting, at the display system, a) and/or b; wherein a) is at least one measurement of the color flow Doppler ultrasound data; and wherein b) is the pulse wave Doppler ultrasound data. If this is what Applicant meant, then the Examiner will withdraw the Objection. However if the claim construction is at least one measurement of a) and/or b; wherein a) is at least one measurement of the color flow Doppler ultrasound data; and wherein b) is the pulse wave Doppler ultrasound data, then the Examiner again still maintain the Objection because “at least one of a) and/or (b)” includes with “and” and “or.” 
Similarly, claim 8 clearly recites at least one comprises 1) a peak systolic velocity measurement, 2) …, and/or 7) …. And at least one of any of 1)-7) would include both “and” and “or.”

In response to Applicant’s argument:
Because the Office Action has failed to show “each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference” as required for an anticipation rejection under MPEP 2131, the rejection of independent claims 1 and 16 under 35 U.S.C. § 102(a)(1) cannot be maintained.
See Arg. page 13, para 2. 
The Examiner disagrees. 
Applicant failed to argument which limitation in claim 1, Edan fails to teach. Applicant only argues about claims 5 and 12. Claim 1 does NOT include limitations of claim 5 and 12. 
Applicant argues that the Examiner acknowledges that Edan does not disclose a plurality of selectable clinical objects comprising … a middle cerebral artery …; However, Edan specifically discloses selecting and performing a middle cerebral artery measurement, umbilical artery measurement … AFTER selecting a desire probe model …; However, Edan does not disclose Exam Modes corresponding to those measurements.” Examiner merely recognized that Edan does not teach the parameter profile setting of each clinical object of claim 5 as shown in Edan’s fig. 5-11 as a selectable clinical object. But the Examiner provided obviousness reasoning as to why other clinical object’s profile can be similarly store and saved in the Exam Mode of fig. 5-11 in Edan. 
In addition, Applicant has not claimed Exam Mode, Obstetric Exam Mode, or a mode that different than the Exam Mode of Edan, or any other specific Mode. Applicant merely claim “a selection of one of the plurality of selectable clinical objects.” The Examiner has shown that Edan teaches “one of the plurality of selectable clinical objects” in fig. 5-11, page 45. Furthermore, claim 1 never claims “corresponding to those measurement.” Claim 1 only claims “acquiring, by the ultrasound system, and presenting, at the display system, color flow Doppler ultrasound data based on the imaging parameters of the retrieved color flow Doppler profile; initiating, by the at least one processor, a pulsed wave Doppler imaging mode; and acquiring, by the ultrasound system, and presenting, at the display system, pulsed wave Doppler ultrasound data based on the imaging parameters of the retrieved pulsed wave Doppler profile.”  
The Examiner has explained in the Office Action that fig. 5-11 teaches these limitations. See fig. 5-11 below. Image parament presents for each “selectable clinical objects” are listed Under the column Exam Mode: Adult Abd, Abd Difficult, Kidney, Gynecology, Obstetric, Urology, Fetal Cardiac. Each of these selectable clinical objects has parameter present for each ultrasound imaging operational profiles: B/M1, B/M2, Color, PDI, PW and Others. The Examiner has shown Edan teaches each limitation of claim 1. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In Fig. 5-11, the Exam mode lacks additional Exam mode with profiles for additional clinical objects recited in claim 5. Measurement of a specific area of Edan (i.e. a middle cerebral artery) does not contradict a scanning (Exam) mode that might lack the preset parameter profile to scan such area. 

In response to Applicant’s argument on page 14: 
Edan fails to disclose, "comprising receiving, by the at least one processor, patient information comprising a gestational age of a fetus, wherein the color flow Doppler profile and the pulsed wave Doppler profile are retrieved based in part on the gestational age of the fetus," as recited in dependent claim 2 (and similarly with regard to dependent claim 17).
See Arg. Page 14, para 2. 
The Examiner disagrees. The Examiner clearly explained that: 
User can name Exam any names. See Page 55-58. And these can be again loaded. See page 59. And furthermore, an obstetric scan will include a gestational age of a fetus. Note page 52 has GS, BPD, CRL, EFW, etc. Page 120. These all include a gestational age of a fetus. See 275-291. Pages 52, 88, 111, 117, 118, 120-121, 123-126, 275-291. 
Applicant describes the gestation age of a fetus (for obstetrics). See para 0042, etc.. 
First, Edan ‘2012 teaches patient information comprising a gestational age of a fetus see fig. 8-8 on page 125. Furthermore Edan ‘2012 teaches measure preset that is based on Reference Tokyo, Hellman, Rempen, China, etc. See fig. 5-19, page 55-56. And that these References, Tokyo, Hellman, Rempen, China, etc. include a gestation age of a fetus. See pages 275-290. 
Edan ‘2012 also teaches Obstetric Examination mode in page 88 that include B mode, PW mode, M mode that will result in Obstetric worksheet that include a gestation age of a fetus (i.e. growth curve and measurement preset that is based on above mentioned Reference). 
Combining preset shown in fig.5-17, fig. 5-18 and fig. 5-19., Edan ‘2012 teaches: where the color flow Doppler profile and the pulsed wave Doppler profile are retrieved based in part on the gestational age of the fetus. 


In response to Applicant’s argument that “Edan explicitly discloses performing measurements manually selected by a user. (See e.g., Edan, pp. 73-88 and 107-162),” the Examiner disagrees. Sure, Edan offers manual selection, but Applicant claims “automatically performing, by the at least one processor, and presenting, at the display system, at least one measurement of the color flow Doppler ultrasound data and/or the pulsed wave Doppler ultrasound data.” Edan literally teaches “Freeze the system before performing the tracing function.  To perform Auto Trace function (automatic tracing).” See page 87, fig. 6-20. And Edan teaches both automatic and manual playback “To perform the automatic playback:
1. Press Freeze to freeze the image, and the system displays the cine menu.
…
4. Rotate the FPS menu control to adjust the review speed, and press Play/Stop menu control to start the automatic playback within the set region (Start frame-end frame).
5. In automatic playback status, press Play/Stop to stop.
6. Press Cine to go back to the manual playback status. Or, press Freeze to exit the CINE Review playback and enter real-time scanning status.
See page 95. 
Edan also teaches “automatic browsing” see page 100. 

In response to Applicant’s argument that “Toshiba explicitly states selecting PW or CW to illustrate the Doppler mode, not the positioning of a gate as alleged by the Office Action,” the Examiner disagrees. First Applicant only claims “receiving a placement of a gate.” Applicant never actively PLACE a gate in a position. The limition merely means that a mode is initiated in response to a location of gate and that location can be any gate location at that moment. So Toshiba has an initiation of a gate and that any such gate in ultrasound has at least a position and a size (shown in 140/232. Furthermore, even if positioning the gate is claim and actively received, Toshiba teaches: Position the gate at the target location using the trackball. Rotate the corresponding knob to adjust the gate width. See page 142/232. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793